Citation Nr: 1124123	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-10 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with spondylosis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).

In November 2010, a Board hearing was held at the RO before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  The Board notes that the Veteran submitted additional evidence during the hearing with an explicit waiver of review of the evidence by the agency of original jurisdiction (i.e. the RO).  Additionally, the Veteran also waived initial agency of original jurisdiction consideration of Social Security Administration records later received by the Board.   

The issues of entitlement to a rating in excess of 20 percent for low back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms of low mood, irritability, anger, decreased concentration/memory, low energy, anhedonia, suicidal ideation, occasional thoughts of hurting others, anxiety, excessive worry, sleep disturbance, occasional nightmares, flashbacks, intrusive thoughts, detachment, avoidance, difficulty trusting people, being easily startled and baseline paranoia and hypervigilance.  These symptoms result in occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas is not shown.   


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in January 2006 and September 2006, the RO generally informed the Veteran of the evidence necessary to substantiate his claims and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disabilities, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  No further notice action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA treatment records, Social Security Administration records and the reports of a number of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the November 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim herein decided, is required.  

II.  Factual Background

In a November 2005 statement, the Veteran indicated that his irregular social impairments kept him closed in on himself.  He was very paranoid at times about normal life situations, marriage, working, driving, and social involvements.  He was also concerned about his use of alcohol and drugs.  He was experiencing conflict with his wife.  He noted that his wife would tell him that he was hiding from family members.  He felt that the older he got, the more his issues, including PTSD, and his physical aches and pains, would get worse.  It was getting harder to maintain his health.  

The Veteran reported that in 2003 he was involved in a very serious car accident.  He was hospitalized for a month and since that time, he had become very paranoid about driving, especially to work and back home.  Every day was a challenge for him to drive.  

In a November 2005 letter, a co-worker of the Veteran indicated that he had noted a change in his behavior at work.  The Veteran had been out sick often and when he was at work, he had actually fallen asleep while taking on the phone.  He had also fallen asleep while writing in the log book.  Additionally, he appeared depressed and overwhelmed with worry.  

A November 2005 VA psychiatric progress note shows that the Veteran presented with a recent relapse of alcohol and cocaine use for the past 5 months.  He reported anger problems at home and work.  He also reported hearing noises/voices when he combined alcohol with cocaine.  Additionally, he reported depressive symptoms, including low mood, irritability, decreased concentration/memory, low energy, anhedonia and occasional suicidal thoughts.  He endorsed anxiety and excessive worries.  His depressive and anxiety symptoms had started since he had relapsed.  He experienced occasional nightmares.  He denied current suicidal ideation, homicidal ideation or auditory hallucinations.  

Mental status examination showed that he alert and oriented x 3.  He was dressed casually with fair hygiene.  He was cooperative with good eye contact.  His speech had a normal rate and tone.  His mood was depressed and his affect was congruent.  His thought processes were linear.  There was no paranoia and cognition was grossly intact.  His insight and judgment were fair.  

The examining psychiatrist commented that the Veteran presented with a relapse of alcohol and cocaine, along with depressive and anxiety symptoms, which appeared to correlate with the substance relapse.  He denied severe withdrawal symptoms.  It was noted that the Veteran was highly motivated for treatment of substance abuse and that he had 9 years of sobriety in the past.  The diagnoses were alcohol dependence, cocaine dependence, Tab dependence, substance induced mood disorder and history of PTSD.  The Veteran was noted to have a discordant relationship with his coworkers and a GAF score of 50 was assigned.  

Subsequent VA progress notes from November and December 2005 show that the Veteran attended a VA ambulatory except opioid substitution program in November/December 2005.  A December 2005 addiction severity evaluation showed that the Veteran had been abusing alcohol and cocaine.  He reported that within the last month, he had had experienced serious relationship problems with family members and that he felt that treatment for family/social problems was extremely important to him.  He also reported experiencing serious depression in the past 30 days, serious anxiety or tension, hallucinations, trouble understanding, concentrating or remembering and trouble controlling violent behavior.  He indicated that he had had serious thoughts of suicide in the past 30 days and during his lifetime.  However, he gave no history of any suicide attempts.   

In a January 2006 letter, a supervisor of the Veteran indicated that the Veteran's work performance had deteriorated considerably since his return to duty after a period of illness.  The supervisor attributed the decline to the medication the Veteran was taking and to his arthritis.  He noted that the Veteran had been demoted to the rank of telecommunication officer due to his poor performance such as sleeping on duty, answering the phone and then falling asleep, nor remembering messages and generally showing a poor memory.  

On September 2006 VA psychiatric examination, the examiner noted that VA mental health records showed that the Veteran had resumed cocaine and alcohol use after 8 years sobriety over the past 8+months.  He had not followed up with substance abuse treatment and noted that he continued to take medications as prescribed.  The Veteran also reported that he was in the process of going through an inpatient treatment program.  It was noted that the Veteran was currently taking paroxetine and a sleep medication.  He reported side effects of drowsiness and decreased altertness.  The Veteran reported that he felt like the medication stayed in his system too long and that it was making his functioning worse when driving to work and when actually at work.  The Veteran was noted to be married with a 9 year old adopted daughter.  He indicated that he had no friends and was not spending much time out of the house.  Instead, he had been spending time drinking, using substances and otherwise "messing up."  He reported violence over the past four years; he indicated that he did not hit people but did hit things.  He did not report any history of suicide attempts.  

He reported that he had last used alcohol the day prior, when he drank 90% of a 12 pack of beer.  He noted that he currently was drinking too often every day that he was home.  He also had used cocaine the previous day and that over the past week he had not gone to work due to arthritis and instead he had drank alcohol and used cocaine daily.  The Veteran was noted to be exhibiting poor hygiene but good grooming.  The examiner noted that the Veteran still appeared very drugged in appearance and still appeared under the influence of the crack cocaine and alcohol that he had used the prior day.  His speech was slurred, slow and rambling and his eyes were half closed.  

His attitude toward the examiner was cooperative, his affect was flat and his mood was depressed.  The examiner was unable to determine his current mental status due to the influence of the alcohol and cocaine.  The Veteran was oriented to person, time and place.  His thought process was unremarkable.  There were no homicidal thoughts but the Veteran did exhibit suicidal thoughts.  He noted that sometimes he wondered about suicide and sometimes the subject was confusing to him, but he had no specific plans or intent.  He was found to have the ability to maintain minimum personal hygiene.  

The examiner was unable to determine the level of PTSD symptoms, if any, due to the mental state caused by the alcohol and cocaine use.  The Veteran was noted to be managing his financial affairs.  The diagnostic assessments were cocaine dependence, alcohol dependence and possible cocaine intoxication.  The examiner assigned a GAF score of 45 based on the symptoms related to drug and alcohol abuse.  He noted that the Veteran would need to have a period of sobriety of 6 months prior to being evaluated for PTSD symptoms.  

In an October 2006 statement, the Veteran indicated that his PTSD continued to cause him problems staying focused.  He had trouble with concentration while driving, while at home and while at work.  

In a December 2006 letter, the Veteran was informed by the Chief of the Shaw University Campus Police and Security that his employment was being terminated.  It was noted that that the standards of the campus police department had been elevated and the Veteran's work had not been found to be satisfactory both in terms of the overall quantity and quality.  

VA treatment records from January 2006 to February 2007 show ongoing treatment for psychiatric disability and substance dependence.  A February 2006 VA outpatient note shows that the Veteran had been using alcohol and cocaine for the past eight months.  He reported that he was working 12 hour shifts in construction.  He presented with depressive and anxiety symptoms.  The diagnoses were alcohol dependence, cocaine dependence, Tab dependence, substance induced mood disorder and history of PTSD.  It was noted that the Veteran was experiencing discord with his wife and co-workers.  A GAF score of 50 was assigned.   

On July 2006 VA PTSD consultation, the Veteran reported intrusive thoughts, detachment, avoidance (use of alcohol and cocaine), poor concentration and irritability.  He indicated that he was presently using cocaine two to three times weekly along with drinking a fifth of alcohol.  It was noted that the Veteran had two grown children from his first marriage and that he described his relationship with them as great.  It was also noted that he currently lived with his wife and adopted daughter in his wife's grandmother's home in Mebane, North Carolina.  He wanted to move away from Mebane as there were two many people in the area who were offering him drugs but his wife wanted to stay there.   

Mental status examination showed that the Veteran was well groomed, cooperative and calm.  His affect was constricted and his mood was depressed.  His thought processes were intact and there were no hallucinations or delusions.  Suicidal ideation was present in that he felt that his drug and alcohol use was killing him.  There was no homicidal ideation.  The examiner thought that the Veteran was not an acute danger to himself or others.  He was oriented x 4 but his judgment and insight were poor.  The examiner commented that the Veteran had a diagnosis of PTSD and depression and was self-medicating with alcohol and cocaine.  The examiner found that he was presently motivated to quit using and seek treatment to cope with his PTSD.  A GAF score of 51 was assigned.  

An August 2006 emergency room note shows that the Veteran came to the ER requesting cocaine and alcohol detoxification.  Unfortunately, there were no immediate inpatient beds available.  However, the Veteran agreed to follow up and attend the Raleigh VA substance abuse treatment program.  

A November 2006 VA substance abuse treatment program discharge summary shows that the Veteran was evaluated for treatment but was given an irregular discharge because of a positive drug screen for cocaine on admission.  He was rescheduled for the next residential treatment program date.  At discharge, he was medically stable without evidence of violent or self-destructive behavior.  

On July 2007 VA psychiatric examination, the Veteran reported symptoms of ruminations, nightmares, avoidance of large crowds and of driving, isolation, irritability, getting angry easily, having difficulty trusting people, being easily startled, having baseline paranoia and hypervigilance.  He had also had ongoing alcohol and cocaine abuse and had reported last using cocaine one week prior.  Additionally, he reported daily alcohol use.  He reported feelings of depression, difficulty concentrating, word finding difficulty, difficulty sleeping, anhedonia, not doing things he used to like doing, isolating himself from his wife and 9 year old adopted daughter, being unable to function and having feelings of guilt.  He reported sometimes feeling as if he wanted to hurt himself but denied a history of suicide attempts.

He reported that he had gotten rid of all weapons at home and wanted to continue to be living.  There was no history of mania or psychosis.  Mental status examination showed that the Veteran was somewhat irritable at the beginning of the interview.  He was direct with intense eye contact at times.  His speech was loud in tone and volume with some word finding difficulty.  His mood was frustrated, his affect was angry, his thought process was linear and goal directed, his thought content showed no current suicidal or homicidal ideation and there were no auditory/visual hallucinations.  His insight was poor, especially related to substance abuse issues.  His judgment was fair.  The diagnoses were PTSD and chronic alcohol and cocaine abuse.  A GAF score of 50 was assigned.  

The examiner commented that the Veteran's treatment would likely be unsuccessful without alcohol and cocaine abuse treatment and without sobriety.  He found that the Veteran was currently not a danger to himself or others and was interested in being engaged in treatment.  

A July 2007 VA mental health progress note shows that the Veteran was continuing to use cocaine, alcohol and marijuana.  He reported passive suicidal thoughts but contracted for safety and would go to the nearest ER if his feelings got worse.  He reported feeling very depressed for the past month with anhedonia and hopelessness.  He also reported strained relationship with his wife.  He noted that he wanted to move away from current living situation along with his wife but that she was responsible for her grandmother's care.  It was noted that the Veteran had been released from a security job in Raleigh in the context of cocaine use.  Brief mental status examination was generally normal aside from dysthymic mood, affect with limited reactivity and limited, fair insight and judgment.  The diagnostic assessments were cocaine dependence, alcohol dependence, rule out cocaine induced mood disorder and PTSD and depression per the record.  

An August 2007 VA substance abuse treatment intake supplement indicates that the Veteran was appropriately dressed and groomed with good hygiene.  He was oriented x 4 with anxious mood and appropriate affect.  He denied suicidal or homicidal ideation or other psychotic features.  His speech was clear, coherent and within normal volume and tone.  He was accompanied by his wife and they discussed whether she would be willing to hold on to his bank card so he could not use it to access money to but drugs and alcohol.  She did not want to do this as she did not want to go back and forth with him about money.  Overall, the Veteran was pleasant and cooperative but did require some redirection and de-escalation.  The diagnostic impression was alcohol dependence and cocaine dependence.  

A September 2007 VA follow up substance abuse treatment intake note shows that the Veteran reported that negative emotions related to his marriage had resulted in recent use of substances.  His unemployment also produced additional stress and self-defeating thoughts.  His current activities consisted of working in shed, playing guitar and attending church.  A December 2007 follow up note shows that the Veteran was continuing the use of substances with a hopeless and defeated disposition.  He had been terminated from recent employment due to excessive absences. He reported spending the past month with his youngest daughter in Fayetteville and denied use of cocaine during this month long visit.  He noted that his daughter's love, support and encouragement helped support this period of abstinence.  Mental status examination was essentially normal. 

December 2008 VA mental health notes show that the Veteran was psychiatrically hospitalized from December 8, 2008 to December 19, 2008 for cocaine dependence, alcohol dependence, PTSD and mood disorder NOS.  He was initially hospitalized due to a concern by a psychology intern that he was exhibiting suicidal ideation, homicidal ideation, cocaine dependence and alcohol dependence.  He endorsed a full range of PTSD symptoms including daily nightmares, frequent flashbacks, movies and TV news serving as reminders of combat experience, avoidance of these reminders, and avoidance of people in general, guardedness and being easily startled.  He endorsed auditory hallucinations reminiscent of his war experience.  He also had irritability and impaired sleep.  A significant stressor was marital conflict.  He was concerned that he might actually harm his wife but had no definite plan to harm her.  He reported low mood, anhedonia, impaired concentration and guilt related to PTSD.  He had passive suicidal ideation without a plan but had considered overdosing on medications a week prior.  No actual attempt at self-harm was recalled.  GAF at the time of voluntary admission to the hospital was 40 and the Veteran denied any past history of psychiatric hospitalization.  

Mental status examination at discharge showed depressed mood, without suicidal ideation or homicidal ideation.  There were auditory hallucinations consistent with flashbacks.  He also had a generalized fear of people and sensation of being watched, which was consistent with PTSD.  Insight and judgment were fair.  He exhibited mild bilateral tremors.  During his hospital stay the Veteran was started on Depakote.  He responded to the medication and felt calmer and less irritable during the admission.  His wife was contacted and reported that she was not worried about him harming her; her primary concern was his drug use.  Neuropsychiatric testing showed worsening functioning in memory and attention.  The testing was felt to indicate that PTSD, chronic drug and alcohol use and/or significant psychosocial stress were contributing to his current deficits.  GAF score at discharge was 60.  

On March 2009 VA psychiatric examination, the Veteran reported that he could not stay focused due to his PTSD symptoms and that he had lost his job in 2006 due to his emotional instability.  He stated that his sleep had improved.  However, he still had difficulty falling asleep and also experienced interrupted sleep every night.  He had nightmares three times per week and daily intrusive thoughts.  He was easily startled, hypervigilant, uncomfortable in crowds and short tempered.  He did not watch many war movies or talk much about his experiences.  His appetite was better but his concentration was not good.  He indicated that he stayed pretty much to himself, he did not cry and his interest and energy were diminished.  He had currently been clean and sober from drugs and alcohol for four months.  

He had been hospitalized on an inpatient basis at the VA hospital in Durham on one occasion in 2008 and he believed that the treatment had been helpful.  He was going to the VA medical center three to four times every six months for psychiatric care.  He was taking paroxetine and Depakote and reported that the medications were helping him.  He was not working and had last worked in 2006 for the security service at Shaw University.  He indicated that at the time he was carrying a weapon, which made the people he encountered nervous.  This in turn, made him feel nervous.  He had looked for jobs since then but had not been able to find one.

The Veteran dressed himself, fed himself and tended to his other activities of daily living.  He was living with his wife and did some chores around the house.  He had very few friends and spent most of his time around the house and watched a lot of TV.  He also had just started going back to church.  The Veteran was a high school graduate and had a driver's license.  His physical health was fair and he had few friends and limited recreational and leisure pursuits.  

Mental status examination showed that the Veteran was alert, cooperative, polite and casually dressed.  He answered questions and volunteered information.  There were no loose associations or flight of ideas.  There were no bizarre motor movements or tics.  His mood was calm and his affect was appropriate.  He stated that he had nightmares and intrusive thoughts.  There was no homicidal or suicidal ideation or intent.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations, ideas of reference or suspiciousness.  He was oriented times three.  His memory, both remote and recent, appeared to be adequate.  His insight, judgment and intellectual capacity also appeared to be adequate.  The diagnoses were PTSD and cocaine and alcohol dependence, in remission.  A GAF score of 53 was assigned.  The Veteran was noted to be capable of managing his own affairs.  The examiner commented that the Veteran had moderate and persistent symptoms of PTSD with no remissions.  He was not working and had not looked for work.  He was irritable and stayed to himself.  He had few friends and he just started going back to church.  He had limited interests and took medication with some relief.  Overall, the examiner found that the Veteran's psychiatric symptoms resulted in moderate impairment of employment and social functioning. 

A July 2009 mental health outpatient note shows that the veteran was seen for follow up focusing on conflicts with his wife.  His irritability remained significant and he had come close to yelling at his wife.  He complained of intrusive thoughts, which were worse when he was alone, along with occasional flashbacks.  He also complained of hyperarousal, feeling easily startled and avoiding crowds.  He felt down and hopeless and occasionally experienced some mild passive suicidal ideation but firmly denied intention or plan to harm himself.  His sleep was o.k. and his appetite was intact.  Mental status examination showed a down mood, irritable affect, more euthymic than constricted.  There was occasional passive suicidal ideation with no plan.  Insight and judgment were moderate.  

Social Security Administration (SSA) records show that a mental residual functional capacity assessment from July 2009 to February 2010 indicates that the Veteran alleged to be disabled due to PTSD, depression, mood disorder and alcohol/cocaine dependency.  Based on a review of the objective and functional evidence in the file, SSA found these allegations partially credible.  The Veteran was noted to have significant social deficits that could have reasonably been caused by PTSD and mood disorder.  He had a history of arguments with familiar and unfamiliar people and had undergone a six week anger management program.  He also exhibited attentional deficits, suspicion of others and homicidal ideation without an intent or plan.  It was noted that the Veteran resorted to substance abuse as a means to tolerate stress/pressure.  It appeared that he had a low stress tolerance in addition to sever social deficits that impaired daily functioning.  These symptoms precluded the Veteran's ability to sustain gainful employment.  

In a separate February 2010 report of contact SSA found that the Veteran's psychiatric review technique form and mental residual functional capacity restrictions indicated that he could not perform his simple routine repetitive tasks (SSRTs).  His past relevant work as security as a private university required him to perform skilled to semi-skilled tasks.  He supervised other officers, had to assign duties, checked payroll and performed the duties of a general security office.  He described the job as requirimg more mental expectations than he would be able to perform.  SSA concluded that the Veteran's past relevant work required more than  
SSRTs.  Thus, as he was found not to be able to perform even SSRTs, he was determined to be disabled.  

On his March 2010 Form 9, the Veteran reported that his PTSD hindered him from being able to work due to anger with violence, suicidal thoughts, problems with family and the general inability to establish and maintain relationships.  The Veteran claimed that VA did not consider his hospitalization period from December 8, 2008 to December 19, 2008 during which time he was suicidal and homicidal.  He noted that he still had the same issues as before the hospitalization and that he felt that he met most of the criteria for assignment of a 70 percent rating.  

VA medical records from September 2009 to October 2010 show ongoing treatment for mental health disability.  A September 2009 outpatient note indicates that the Veteran presented as very irritable and angry about his relationship with his wife who he felt had no empathy for him or the fact he had PTSD.  The relationship was quite strained and the Veteran was thinking about separation.  He endorsed anger at her but denied an intent or plan to harm her.  The examiner indicated that the Veteran's PTSD symptoms remained about the same with continued hypervigilance, significant irritability and avoidance of crowds.  His mood was irritable.  His appetite was intact and his sleep was fair.  He denied current suicidal ideation but had had some passive thoughts recently.  He firmly denied any intent or plan to harm himself.  He was still going to church but was no longer singing in the church choir.  

Mental status examination showed that the Veteran was casually dresses and appropriately groomed with good eye contact.  He acted appropriately.  There were no behavioral or motor abnormalities noted.  Speech was normal, mood was normal and affect was irritable/angry.  Thought process was logical and linear without circumstantiality, tangentiality, looseness of associations or flight of ideas.  The Veteran denied suicidal ideation, homicidal ideation and auditory or visual hallucinations although he was angry at his wife.  There was no paranoid ideation or delusions noted.  Insight and judgment were moderate and cognition was grossly intact.  The Veteran was considered to be a low risk of self harm and a moderate risk to harm others.  The diagnoses were PTSD, mood disorder NOS and alcohol/cocaine dependence in remission.  

A subsequent January 2010 VA outpatient follow up note shows that the Veteran was noted to irritable.  He also reported experiencing dreams and nightmares and frequent depressed mood.  His sleep appeared to be o.k.  He denied suicidal ideation.  He continued to have issues with his wife.  He also felt that his pastor may have been siding with his wife.  The Veteran claimed that his weapons remained at his brother's house although he admitted to having knives at home.  He denied any homicidal ideation.  Mental status examination showed similar findings to those from September 2009.  The Veteran's mood was irritable and "depressed a lot", affect was irritable and insight and judgment were fair.  A GAF score of 45 was assigned.  

An April 2010 VA mental health outpatient note shows that the Veteran continued to be irritable about his marital problems.  His wife's uncle had passed away in prison in the past year, adding to the stress.  The Veteran denied symptoms of mania other than irritability, which was chronic.  He denied getting into any physical altercations, pushing or shoving.  His mood was down a little due to feeling disrespected.  He denied suicidal ideation and homicidal ideation but endorsed some auditory hallucinations telling him to hurt his wife's family.  He understood that these were not real and he did not follow them.  He stated that he would leave the room to avoid arguments or fights.  The Veteran's PTSD symptoms included nightmares and hyperarousal.  Mental status examination produced similar findings from those of September 2009.  Mood was "a little down" and affect was irritable.  Insight and judgment were fair.  The examiner found that the Veteran was at low risk of harming himself or others.  The diagnoses were PTSD, mood disorder NOS, rule out bipolar disorder and alcohol/cocaine dependence in remission.  

A June 2010 VA mental health follow up note indicates that the Veteran continued to report a difficult marital situation.  He had been spending time away from home.  He went to Florida to visit one daughter and to South Carolina to visit another daughter and grandson.  He had been attending church.  He remained irritable and angry at his wife but denied any physical altercations.  His mood was a little bit down but he appeared to be sleeping adequately.  He endorsed passive suicidal thoughts but firmly denied any intention or plan to harm himself.  Mental status examination produced similar findings to those from September 2009.  The Veteran's mood was a little down and his affect was mildly irritable and constricted.  The Veteran also apparently continued to report occasional auditory hallucinations telling him to hurt his wife's family but he understood that they were not real and that he could ignore them.  Insight and judgment were fair.  A GAF of 40 was assigned.  

An October 2010 VA mental health progress note shows that the Veteran reported that he had had a bad argument with his wife after she came home late and had no explanation where she was.  The Veteran was concerned that she may have been unfaithful and continued to complain that he felt that she was treating him with disrespect.  He felt irritable and had had brief violent ideation toward her.  He was thinking about moving out once his daughter graduated in December.  His sleep was fair, sometimes difficult, and the Veteran continued to be irritable.  His mood had been more depressed and irritable.  He endorsed having some momentary feelings of passive suicidal ideation but currently denied any intention or plan to harm himself.  The Veteran remained worried about his health.  He had three vessel coronary artery disease and was trying to reduce his stress levels.  

Mental status examination showed similar findings to those from September 2009.  His mood was irritable and depressed and his affect was irritable.  He denied any auditory or visual hallucinations.  His insight and judgment were fair and a GAF score of 40 was assigned.  The examiner discussed with the Veteran the situation with his wife and was concerned that things could become violent.  The examiner suggested going to a friend's house or hotel if another significant argument occurred.  The Veteran indicated that he would consider this course of action.  

During his November 2010 Board hearing, the Veteran testified that his PTSD affected him gravely because of his inability to maintain employment.  He noted that near the end of his last job with the Shaw University Police, he had become unsure of himself and this had concerned him greatly, particularly since he was carrying a loaded weapon.  He was also very tired a lot of the time due to his medication and it was difficult for him to stay alert and awake.  He also had difficulty with social relationships both while at home and at work.  He noted that he isolated himself a lot, spending time in his bedroom watching television.  Additionally, he indicated that he was having difficulty with his marriage.  Further, he reported that he had experienced suicidal and homicidal thoughts.  



III.  Law and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's PTSD has not varied significantly during the appeal period.  

The 50 percent rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

IV.  Analysis

The Veteran's chronic PTSD symptoms include low mood, irritability, anger, decreased concentration,/memory, low energy, anhedonia, sleep disturbance, occasional suicidal ideation, occasional thoughts of hurting others, anxiety, excessive worry, occasional nightmares, flashbacks, intrusive thoughts, detachment, avoidance, difficulty trusting people, being easily startled, baseline paranoia and hypervigilance.  In the instant case, the Board finds that the impairment from this symptomatology is most compatible with assignment of a 50 percent rating for occupational and social impairment with reduced reliability and productivity.  In this regard, the Veteran clearly has exhibited disturbances of motivation and mood, difficulty in establishing and maintaining and establishing effective work and social relationships and has some level of impaired judgment and memory.  The evidence also suggests that he may have difficulty understanding complex commands.  

A higher, 70 percent rating is not warranted, as the Veteran is not shown to have the more severe level of symptomatology compatible with occupational and social impairment with deficiencies in most areas.  In this regard, the Veteran is not shown to have obsessional rituals, which interfere with routine activities, speech intermittently illogical, obscure or irrelevant, near continuous panic or depression affecting his ability to function independently, appropriately and effectively, spatial disorientation or neglect of personal hygiene.  

Notably, the Veteran does show irritability with some thoughts related to harming others.  However, it is significant that the evidence does not show that he has acted on these thoughts.  Accordingly, he is not shown to have the severe level of impaired impulse control compatible with a 70 percent rating.  Additionally, although the Veteran certainly has shown difficulty with relationships, particularly with his wife, there's no indication that he is more broadly unable to establish and maintain effective relationships.  In this regard, he appears to have relatively healthy relationships with his children.  Further, although the Veteran is shown to exhibit passive suicidal ideation and difficulty in adapting to stressful circumstances, given that the other types of symptomatology generally associated with a 70 percent rating are not shown, the Board finds that the overall symptomatology is more compatible with a lower, 50 percent rating.  In this regard, the Board finds that although the Veteran exhibits significant deficiencies in his relationship with his wife and with his occupational functioning and his mood,  he is not shown to have significant deficiencies with his judgment or thinking and as noted above, he appears to have healthy relationships with his children.  38 C.F.R. § 4.130.
 
The Veteran has been assigned a GAF score as low as 40.  GAF scores from 31 to 40 tend to indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  In that sense such scores could be compatible with the assignment of a higher, 70 percent rating.  Notably, however, the Veteran has always been found to at least be on the high end of this scale (i.e. a score of 40).  Also, as alluded to above, his underlying symptomatology is simply more compatible with the lower, 50 percent rating already assigned.  Consequently, despite the assignment of a few GAF scores as low as 40, a higher 70 percent rating for the Veteran's PTSD is not warranted.  See 38 C.F.R. § 4.126(a).

The Board has also considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, based on both schedular and extraschedular considerations, the evidence does not support assignment of a rating in excess of 50 percent for the Veteran's PTSD.      
  

ORDER

A rating in excess of 50 percent for PTSD is denied.    


REMAND

During the November 2010 Board hearing, the Veteran affirmatively reported that his low back disability had increased in severity since his last VA examination in March 2009.  He reported pain radiating down his leg on the right side, that had started bothering him more frequently  He also indicated that he had had some difficulty with his bladder that he attributed to his back, indicating that he had urinated in bed approximately four times in the past year.  Given that it has been more than two years since his last VA low back examination and given the Veteran's report of recent worsening, the Board finds that a new VA examination to assess the current severity of the low back disability is necessary prior to final adjudication of the Veteran's claim for increase.

Further development and adjudication of the Veteran's claim for increase for low back disability may provide evidence in support of his claim for a TDIU. The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  Accordingly, the claim for a TDIU must also be subject to the instant remand.  

The Veteran has also alleged that his service connected hypertensive heart disease has increased in severity.  Additionally, the record shows that the Veteran was recently diagnosed with multivessel coronary artery disease.  For consideration of the TDIU, a new examination should be conducted to evaluate the service connected heart disease.  Prior to affording the Veteran the above examinations, the RO/AMC should secure copies of complete VA treatment records for the Veteran's low back and cardiovascular disabilities from November 2010 to the present.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should secure copies of complete VA treatment records for the Veteran's low back and cardiovascular disabilities from November 2010 to the present.  

2.  The RO/AMC should arrange for a VA examination by an appropriate physician to determine the current severity of the Veteran's service connected low back disability.  The Veteran's claims folder must be made available for review by the examiner in conjunction with the examination.  Any indicated tests (including range of motion studies) should be performed.  The examiner should specifically note whether the Veteran has any functional loss due to pain, weakness, fatigue and/or incoordination.  The examiner should also specifically comment on whether the Veteran has any associated neurological impairment from his low back disability, to include any radiculopathy of the lower extremities.  If any such impairment is present, the examiner should comment on its level of severity.   

3.  The RO/AMC should arrange for a VA examination by an appropriate physician to determine the current severity of the Veteran's hypertension and hypertensive heart disease.  The Veteran's claims folder must be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  In assessing the severity of the Veteran's hypertensive heart disease, the examiner should specifically opine as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the Veteran's current multivessel coronary artery disease is caused and/or aggravated by his hypertensive heart disease.  

If the examiner finds that the multivessel coronary artery disease is caused and/or aggravated by the hypertensive heart disease, the examiner should consider the impairment from such coronary artery disease as part of his or her assessment of the overall severity of the hypertensive heart disease.  The examiner should explain the rationale for all opinions given.

4.  The RO/AMC should then readjudicate the remaining claims.  If the benefits sought are not granted, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  

The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


